                          UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA

JOHN DOE, individually and on behalf of all others
similarly situated,
                                                        No. 1:20-cv-00414-WO-JEP
                         Plaintiff,
                                                        Judge William L. Osteen, Jr.
       v.
                                                        Magistrate Judge Joi Elizabeth Peake
DUKE UNIVERSITY,

                         Defendant.


                              NOTICE OF VOLUNTARY DISMISSAL
                            PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)

       Plaintiff, John Doe, by and through his undersigned counsel, voluntarily dismisses this

action, without prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).

Dated: July 14, 2020                               Respectfully submitted,

                                                  By: /s/ J. Michael Malone
                                                  J. Michael Malone (SBN 26512)
                                                  HENDREN, REDWINE & MALONE, PLLC
                                                  4600 Marriott Drive, Suite 150
                                                  Raleigh, NC 27612
                                                  (919) 573-1423
                                                  mmalone@hendrenmalone.com

                                                  Steve W. Berman (Pro Hac Vice)
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                                  1301 Second Ave, Suite 2000
                                                  Seattle, WA 98101
                                                  (206) 623-7292
                                                  steve@hbsslaw.com

                                                  Daniel J. Kurowski (Pro Hac Vice)
                                                  Whitney K. Siehl (Pro Hac Vice)
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                                  455 N. Cityfront Plaza Drive, Suite 2410
                                                  Chicago, IL 60611
                                                  (708) 628-4949




       Case 1:20-cv-00414-WO-JEP Document 22 Filed 07/14/20 Page 1 of 3
                                dank@hbsslaw.com
                                whitneys@hbsslaw.com

                                -with-

                                Andrew S. Levetown
                                IVEY & LEVETOWN, LLP
                                6411 Ivy Lane, Suite 304
                                Greenbelt, MD 20770
                                (703) 618-2264
                                asl@iveylevetown.com

                                Attorneys for Plaintiff




                                 -2-




Case 1:20-cv-00414-WO-JEP Document 22 Filed 07/14/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       The undersigned attorney of record hereby certifies that he caused a true and correct copy

of the foregoing to be filed electronically on the 14th day of July, 2020. Notice and a copy of this

filing will be served upon all counsel of record by operation the Court’s CM/ECF system.



                                                     By: /s/ J. Michael Malone
                                                            J. Michael Malone




       Case 1:20-cv-00414-WO-JEP Document 22 Filed 07/14/20 Page 3 of 3
